Opinion of the Court

PER CURIAM:
Consonant with his pleas of guilty, appellant was convicted of willful damage to government property, three specifications of simple arson, unlawful entry, and assault consummated by a battery, in violation of Articles 108, 126, 134, and 128 of the Uniform Code of Military Justice, 10 U.S.C. §§ 908, 926, 934, and 928, respectively. His approved and affirmed sentence included a bad-conduct discharge and confinement at hard labor for 3 months. We granted review to consider whether the charge and specification of willful damage of government property was multiplicious for findings and sentence purposes with the arson alleged in specification 1 of Charge II.
We hold that it was not. According to the stipulation of fact, the damage done to the government property was to filters of protective masks, stored in the room where the locker to which appellant set fire under the arson charge was located. These facts do not demonstrate a lesser-included offense, multiplicious for findings or sentence purposes. Cf. United States v. Baker, 14 M.J. 361, 367 (C.M.A.1983). The decision of the United States Army Court of Military Review is affirmed.